Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/880121, filed on 05/21/2020. Claims 1-20 are
currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, the claim states the phrase “may be defined”. It is unclear whether the distance is
defined or not defined as claimed. Further clarification is required.
	Claim 13 is rejected under 35 U.S.C. 112(b) as being dependent on Claim 12.


Regarding Claim 15, the phrase “bonded duckbill closeout” is unclear and it is not defined in the
specifications how it differs from a typical bonded closeout. For the sake of prosecution, the examiner will consider the phrase to mean a triangular, bonded closeout.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Wildman (US 8684309 B2).

Regarding Claim 1, Santini teaches a structural composite airfoil having a leading edge (Fig. 2 element 30) and a trailing edge (Fig. 2 element 34), the structural composite airfoil comprising:
	a primary structural element extending from a leading edge region to a trailing edge region (Structures between leading edge 30 and element 22 shown in Fig. 2), wherein the leading edge region of the primary structural element forms the leading edge of the structural composite airfoil, wherein the primary structural element comprises:
(Fig. 2 element 12) extending from an upper leading edge end to an upper trailing edge end, wherein the leading edge region of the primary structural element has a bullnose shape (Fig. 2 element 28) defined by the upper skin panel; 
a lower skin panel extending from a lower leading edge end to a lower trailing edge end (Fig. 2 element 14), wherein the lower skin panel comprises a front C-channel spar (Fig. 2 element 20) comprising an upper flange (Fig. 2 element 20A) coupled to the upper skin panel, wherein the upper flange is adjacent the lower leading edge end;
and an internal volume defined between the upper skin panel and the lower skin panel; and a secondary structural element defining the trailing edge of the structural composite airfoil (Interior of airfoil shown in Fig. 2).
Santini fails to teach the lower skin panel comprises an integrally formed front C-channel spar, wherein the integrally formed front C-channel spar is coupled to a bracket; the bracket, wherein the bracket is further coupled to the upper skin panel.
However, Wildman teaches the lower skin panel comprises an integrally formed front C-channel spar (Fig. 2 element 3), wherein the integrally formed front C-channel spar is coupled to a bracket (Fig. 2 element 17); the bracket, wherein the bracket is further coupled to the upper skin panel (Coupled to upper skin elements 5, 13, and 14 shown in Fig. 2).
Santini and Wildman are both considered to be analogous to the claimed invention as they are all in the same field of aircraft wing/airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini and Woolcock with the integral spar and bracket design of Wildman. Doing so would allow for structural support of the composite airfoil while decreasing the number of structural components and simplifying the assembly. It would have also been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integral spar of 

Regarding Claim 2, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the upper skin panel is continuous from the upper leading edge end to the upper trailing edge end (Fig. 2 element 12).

Regarding Claim 3, Santini and Wildman teach the limitations set forth in Claim 1.
	Wildman further discloses the bracket is positioned forward of the integrally formed front C-channel spar (Fig. 2 element 17).

Regarding Claim 4, Santini and Wildman teach the limitations set forth in Claim 1.
	Wildman further discloses an upper portion of the bracket is coupled to the integrally formed front C-channel spar (Upper portion of element 17 in Fig. 2 shown to be coupled to spar 3).

Regarding Claim 5, Santini and Wildman teach the limitations set forth in Claim 4.
	Wildman further discloses a lower portion of the bracket is coupled to the upper skin panel adjacent the upper leading edge end (Lower portion of element 17 in Fig. 2 is shown to be coupled to upper skin panel).

Regarding Claim 6, Santini and Wildman teach the limitations set forth in Claim 4.
	Wildman further discloses the integrally formed front C-channel spar comprises an elongated span (Fig. 2 element 3) extending between the upper flange and the lower airfoil surface of the (Upper left edge of element 17 is coupled to element 3).

Regarding Claim 7, Santini and Wildman teach the limitations set forth in Claim 1.
	Wildman further discloses the bracket extends along a width of the structural composite airfoil to facilitate continuous attachment of the upper skin panel to the integrally formed front C-channel spar via the bracket (Bracket along the width of the spar shown in Fig. 5).

Regarding Claim 8, Santini and Wildman teach the limitations set forth in Claim 1.
	 Wildman further discloses the structural composite airfoil comprises an upper airfoil surface and a lower airfoil surface, wherein the upper airfoil surface is defined by the upper skin panel, and wherein the lower airfoil surface is at least partially defined by the upper skin panel and the lower skin panel (Fig. 2 shows the upper panel around the leading edge and cover part of the lower airfoil surface). 

Regarding Claim 9, Santini and Wildman teach the limitations set forth in Claim 8.
	Wildman further discloses the upper leading edge end of the upper skin panel forms part of the lower airfoil surface of the structural composite airfoil (Fig. 2 shows the upper panel around the leading edge and cover part of the lower airfoil surface). 

Regarding Claim 10, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses lower trailing edge end is coupled to the upper skin panel (Shown in Fig. 3.

Regarding Claim 11, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the lower skin panel comprises an integral Z-spar at the lower trailing edge end (Fig. 3 element 60).

Regarding Claim 12, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the structural composite airfoil has a chord length, and wherein a position along the chord length may be defined by a percentage of a distance along the chord length from the leading edge, and wherein the integrally formed front C-channel spar is positioned between 0%-10% of the chord length away from the leading edge (Distance between leading edge and element 20 shown in Fig. 2).

Regarding Claim 13, Santini and Wildman teach the limitations set forth in Claim 12.
Wildman further discloses the bracket is positioned between 0-10% of the chord length away from the leading edge (Distance between leading edge and element 17 shown in Fig. 2).

Regarding Claim 14, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the primary structural element further comprises a middle C-channel spar (Fig. 2 element 16) coupled to the upper skin panel and the lower skin panel, wherein a second channel of the middle C-channel spar faces the leading edge of the structural composite airfoil, wherein the middle C-channel spar is positioned aft of the integrally formed front C- channel spar (Shown in Fig. 2).



Regarding Claim 15, Santini and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the secondary structural element comprises a bonded duckbill closeout (Fig. 3 element 24).

Regarding Claim 16, Santini and Wildman teach the structural composite airfoil according to Claim 1.
	Santini further discloses an aircraft comprising the structural composite airfoil according to Claim 1 (Fig. 8 element 302).

Regarding Claim 17, Santini and Wildman teach the structural composite airfoil according to Claim 1.
	Santini further discloses a trailing edge flap for an aircraft comprising the structural composite airfoil according to Claim 1 (“the aerodynamic control surface 10 is shown and described as a flap”, Par. [0019] lines 1-2).

Regarding Claim 18, Santini teaches a method of assembling a structural composite airfoil, the method comprising:
(Fig. 2 element 12) to a front C-channel spar (Fig. 2 element 20) wherein the structural composite airfoil extends from a leading edge (Fig. 2 element 30) to a trailing edge (Fig. 2 element 34), wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil, wherein the front C-channel spar comprises an upper flange (Fig. 2 element 20A) and an elongated span, wherein the coupling the upper skin panel to the front C-channel spar comprises coupling the upper skin panel to the upper flange of the front C-channel spar (Upper flange 20A coupled to upper skin 12), and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (Extending panel shown in Fig. 2); forming the leading edge of the structural composite airfoil with the upper skin panel, wherein the leading edge has a bullnose shape (Fig. 2 element 28).
	Santini fails to teach a front C-channel spar that is integrally formed with a lower skin panel; coupling a bracket to the upper skin panel adjacent the upper leading edge end; and coupling the bracket to the elongated span of the front C-channel spar.
	However, Wildman teaches a front C-channel spar (Fig. 2 element 3) that is integrally formed with a lower skin panel; coupling a bracket (Fig. 2 element 17) to the upper skin panel adjacent the upper leading edge end; and coupling the bracket to the elongated span of the front C-channel spar (Edge along spar in Fig. 2 element 17).
	Santini and Wildman are both considered to be analogous to the claimed invention as they are all in the same field of aircraft wing/airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini and Woolcock with the integral spar and bracket design of Wildman. Doing so would allow for structural support of the composite airfoil while decreasing the number of structural components and simplifying the assembly. It would have also been obvious to someone of ordinary skill 

Regarding Claim 19, Santini and Wildman teach the limitations set forth in Claim 18.
	Wildman further discloses wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end, and wherein the upper flange is formed by the lower leading edge end (Upper flange shown in Fig. 2 element 7).

Regarding Claim 20, Santini and Wildman teach the limitations set forth in Claim 18.
	Wildman further discloses forming the lower skin panel such that it integrally includes the front C-channel spar (Fig. 2 element 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644